Citation Nr: 1827155	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1992 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for a bilateral knee disability and cervical spine disability were remanded in April 2014.  The Board remanded the issue of service connection for a cervical spine disability to determine whether the Veteran wanted a hearing on this issue.  The Veteran elected not to have a hearing.  Subsequently, the issue of service connection for a bilateral knee disability was granted.  As this was a grant of the full benefit sought, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability that he contends is related to service, or in the alternative, secondary to his service-connected lumbar spine disability.

To support his contention, he submitted a February 2009 private opinion by Dr. R.L.E., which noted that patients with low back issues often have additional difficulties with the upper back and the cervical spine.  Dr. R.L.E. further stated that, generally, when the cervical spine is the area of difficulty or injury, those symptoms remain isolated in the upper back, upper extremities and neck.

In a July 2009 VA examination, the Veteran was diagnosed with cervical muscle strain.  The examiner noted that the subjective factors are history of neck pains associated with episodic low back pains; and objective findings are some slight neck discomfort with range of motion testing - cervical spine x-rays were negative.  The examiner opined that the Veteran's cervical spine disability was not related to his service-connected bilateral ankle condition.  At that time, the Veteran was not service connected for a lumbar spine disability.

The Veteran was afforded an additional VA examination in June 2012.  The examiner opined that the Veteran's cervical strain is at least as likely as not associated with symptoms shown during service and treated at that time, and these symptoms are consistent with cervical spine strain seen on examination in June 2012.  The examiner cited to service treatment records dated December 1993, which show injury with low back pain "neck vs disc slippage."  

The January 2013 VA examiner noted, however, that the December 1993 record is discussing lower back pain and "mech" (not neck) for mechanical versus disc slippage, and it had nothing to do with the neck.  The examiner stated that there was no report of neck symptoms or treatment in service and the June 2012 opinion is flawed.  The examiner further noted that a July 1994 in-service assessment was for abdominal and groin strain, and although there is "neck" complaint in one box at the top of the document, there is no discussion of symptoms or treatment for the neck.

The January 2013 examiner opined that the Veteran's cervical spine disability is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that there is no review of a neck/cervical spine issue or complaints in service.  He further noted that the February 2009 opinion from Dr. R.L.E. states that the Veteran has been seen for neck and upper back complaints, but he does not indicate that the Veteran reported neck problems arising directly from service-related activity.  The examiner concluded that there is no evidence to support direct service connection for the Veteran's cervical strain condition as there is no reported onset during service, no service medical records showing issues of the neck, and no objective evidence to show onset of cervical spine issues within the first year after he left service.

The January 2013 examiner also opined that the Veteran's cervical spine condition is less likely than not proximately due to or the result of his service-connected condition.  He discussed that Dr. R.L.E.'s February 2009 opinion does not indicate that the Veteran reported neck problems arising directly from service-related activity.  He further noted that review of current medical literature provides no information identifying lumbar disc disease as a cause for cervical strain.  He concluded that the Veteran does not have any gross deformity of the lumbar or thoracic region of the spine such as gross asymmetry or severe muscle spasm resulting in dramatic misalignment of the spine, and there is no current literature suggestive of a causative link between lumbar degenerative disc disease and cervical strain without abnormal gain.  Therefore, he noted it is less likely than not that the Veteran's cervical strain condition is secondary to his service-connected lumbar spine disability.
 
The Board finds that the January 2013 examiner only provided an opinion regarding direct service connection and causation.  Therefore, new VA examination is needed to determine whether the Veteran's current cervical spine disability was aggravated by his service-connected thoracolumbar strain disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a new examiner, if possible.  The claims file should be made available to and reviewed by the examiner.

Based upon a review of the relevant evidence of record, the history provided by the Veteran, orthopedic examination, and medical principles, the VA examiner is asked to offer the following opinions as it relates to the cervical disability:

a.  Determine whether any cervical disability at least as likely as not (50 percent probability or greater) began in, or is otherwise related to her period of active duty service, to include his duties in field artillery in service.

b.  Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that any cervical spine disability was caused or aggravated beyond its natural progression by his service-connected thoracolumbar strain with IVDS affecting sciatic and femoral nerves disability?  The opinion must address both causation and aggravation, as these are two separate inquiries.  Also, please discuss the February 2009 private opinion that indicated that patients with low back issues often have additional difficulties with the upper back and the cervical spine; and that, generally, when the cervical spine is the area of difficulty or injury, those symptoms remain isolated in the upper back, upper extremities and neck.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




